Citation Nr: 1433466	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-47 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition).  

3.  Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York.  

The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC). 


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran did not step foot in the Republic of Vietnam during the Vietnam era or that he had service on a ship that served in the inland waterways of the Republic of Vietnam during the Vietnam era.

2.  The Veteran did not have actual exposure to Agent Orange or other herbicide agents during his military service.

3.  The most probative evidence of record shows that the Veteran's prostate cancer is not related to service, including his claimed herbicide exposure, and there is no evidence of a compensable malignant tumor within one year of service separation.

4.  The most probative evidence of record shows that the Veteran's primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) is not related to service, including his claimed herbicide exposure.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

As it relates to the issue of service connection for prostate cancer, a letter dated in September 2006, before the March 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board further observes that as to the issue of service connection for primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) that the December 2010 letter, issued prior to the May 2011 rating determination, also provided the Veteran with the necessary elements to satisfy the required duty.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including private treatment records.  

As to VA's duty to help the Veteran verify his claim that he was exposed to Agent Orange while serving on the U.S.S. Mullinnix in the waters off of the Republic of Vietnam including while on missions in Da Nang Harbor, the record shows that the RO undertook the following development:  in October 2006 it obtained a statement from the National Personnel Records Center (NPRC) in which it was reported that a search of the Veteran's records uncovered no records of herbicide exposure; also in June 2007 it obtained a statement from the NPRC in which it was reported that they were unable to verify if the Veteran had in-country service but that the claimant had served aboard the U.S.S. Mullinnix and it was in the official waters of the Republic of Vietnam from February 28, 1969, to April 5, 1969, April 30, 1969, to June 4, 1969, and July 4, 1969, to July 15, 1969; in July 2010 it obtained a statement from the United States Army and Joint Services Records Research Center (JSRRC) which summarized the command history for the U.S.S. Mullinnix for 1969 as to the ships location and activities for this time period; in August 2010 it obtained history of the U.S.S. Mullinnix, which outlined the ships location and activities for 1969; and in August 2010, a VA memorandum was prepared outlining all steps that had been taken with regard to attempted verification, including the statements that had been received from the Veteran, with the memorandum concluding that the Veteran's exposure to herbicides could not be conceded.

Given the above actions, the Board finds that VA undertook all needed development in this appeal.  Therefore, the Board finds that VA has no further duty to develop this part of the Veteran's claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran was not provided VA examinations in connection with his claims for service connection for prostate cancer and primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition).  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above, the Board finds that a remand for VA examinations is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorder for decades after the Veteran's separation from service, the Board finds the lay statements from the Veteran's report regarding a nexus between the current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection-General Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as a malignant tumor.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's claimed primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) is not  a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other specifically enumerated disorders, including a malignant tumor, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes, among other things, prostate cancer.  38 C.F.R. § 3.309(e). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

As to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

Initially, in writings to VA the Veteran did not ever specifically claim that he ever stepped foot in the Republic of Vietnam during his military service.  Moreover, while JSRRC confirmed the fact that the Veteran served on the U.S.S. Mullinnix and the ship sailed in the waters off of the Republic of Vietnam from approximately February 1969 to July 1969, including being on fire missions in Da Nang Harbor during this time, neither the NPRC or JSRRC were able to uncover any proof that the claimant ever stepped foot in the Republic of Vietnam, that his ship ever docked in the Republic of Vietnam, or that his ship ever sailed in the inland waterways of the Republic of Vietnam during this time. 

A January 2010 document issued by VA entitled "Compensation and Pension Bulletin" listed the names of vessels that served in the "brown waters" of the Republic of Vietnam and in May 2011, November 2012, and July 2013 VA issued updated lists.  While these documents show that the USS Mullinnix (DD-944) operated on Vung Ganh Rai and Saigon River during August 5-6, 1966, they do not list the Veteran's ship as having served in the "brown waters" of the Republic of Vietnam during the time that he served aboard that ship.  Additionally, the Board finds the official records of the ship's movements as provided by NPRC, JSRRC, and the Compensation and Pension Bulletin more probative than any contrary claims by the Veteran that may be found in the record.  See Evans, supra; Owens, supra. 

The Veteran has indicated that because of the geographical configuration of Da Nang Harbor within the territory of Vietnam, the location should be treated as in-country for purpose of exposure to Agent Orange.  However, as indicated above, VA has determined that an open deep-water harbor such as Da Nang harbor does not constitute inland waterway service or qualify as docking to the shore and there is no regulation to support the Veteran's contention.  Moreover, to the extent that the Veteran refers to a prior Board decision in support of his claim, Board decisions do not have any precedential value.  See 38 C.F.R. § 20.1302 (2013). 

In summary, despite the Veteran's competent and credible statements regarding his having service on the waters off of the Republic of Vietnam including in Da Nang Harbor, the Board nonetheless finds all of this service was on a deep-water naval vessel in the waters offshore Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  Service aboard a ship, such as the U.S.S. Mullinnix, even when it sailed in Da Nang Harbor, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  Accordingly, since the Veteran has never claimed and the record does not show that he actually stepped foot in the Republic of Vietnam, and his exposure occurred while serving on the U.S.S. Mullinnix during his deep-water naval service, the Board finds that he is not entitled to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e).  


Prostate Cancer

Based upon the above findings, the claim of service connection for prostate cancer must be denied on a presumptive basis as due to Agent Orange exposure. 

The Board will next consider whether the Veteran is entitled to service connection for prostate cancer on a direct basis.  See Combee.

As to service incurrence under 38 C.F.R. § 3.303(a) , as noted above, NPRC confirmed the fact that the Veteran served on the U.S.S. Mullinnix during the time it sailed in the waters off of the Republic of Vietnam from approximately February 1969 to July 1969.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as the seeing the coast of Vietnam from the ship's deck; such as using water from Da Nang Harbor to cool-off.  See Davidson. 

As to actual Agent Orange/other herbicide, the Board finds that the Veteran is not competent to say that Agent Orange or other herbicides drifted over to the ship, or the water he cooled off with had Agent Orange, or that drums they grilled on contained AO because such a finding requires special training and equipment that the Veteran did not have while on active duty.  Id.  

As to having symptoms of or being diagnosed with prostate cancer while on active duty, the Veteran's service treatment records, including the November 1971 separation examination and January 1973 periodic examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of prostate cancer.  In fact, the November 1971 and January 1973 examinations specifically reported that his anus and rectum, including the prostate, was normal.  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran neither had actual exposure to Agent Orange or another herbicide or  symptoms of and/or a diagnosis of prostate cancer while on active duty.  Therefore, the Board finds that entitlement to service connection for prostate cancer on in-service incurrence basis must be denied despite the fact that the Veteran served on U.S.S. Mullinnix during the time it sailed in the waters off of the Republic of Vietnam for most of the time from February 1969 to July 1969.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record does not show the Veteran being diagnosed with a malignant tumor in the first post-service year.  In fact, the record does not show his being diagnosed with prostate cancer until 2002-four decades after his separation from active duty.  Accordingly, entitlement to service connection for prostate cancer on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1971 and the first complaints and/or treatment for prostate cancer in 2002 to be compelling evidence against finding continuity. 

In these circumstances, the Board gives more weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for four decades following his separation from active duty, than the Veteran's claims of onset in service, if that is what he is indeed claiming.  Therefore, entitlement to service connection for prostate cancer on the basis of post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(b), 3.309.

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current prostate cancer and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

As to the claims from the Veteran regarding prostate cancer being caused by his service to include exposure to herbicides, the Board finds that the diagnosis of prostate cancer may not be made by a lay person because special medical training is required to diagnose it.  See Davidson.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his prostate cancer was caused by service is not competent evidence.  Jandreau. 

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current prostate cancer and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Therefore, the Board also finds that service connection for prostate cancer is not warranted based on the initial documentation of the disability after service.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Primary Biliary Cirrhosis to include Auto Immune Cholangitis (Claimed as Liver and Auto Immune Condition)

Primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) is no listed as a presumptive disease resulting from Agent Orange exposure.  Therefore the claim of service connection on a presumptive basis must be denied.  Moreover, as noted above, exposure to Agent Orange or other herbicide has not been demonstrated. 

The Board will next consider whether the Veteran is entitled to service connection for primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) on a direct basis.  See Combee.

The Veteran's service treatment records, including the November 1971 separation examination and January 1973 periodic examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition).  The November 1971 and January 1973 examinations contain no such findings.  Primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) was not diagnosed until June 2008.  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran neither had actual exposure to Agent Orange or another herbicide or  symptoms of and/or a diagnosis of primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) prostate cancer while on active duty.  Therefore, the Board finds that entitlement to service connection for primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) on in-service incurrence basis must be denied.   

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) and an established injury, disease, or event of service.  

As to the claims from the Veteran regarding primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) being caused by his service to include exposure to herbicides, the Board finds that the diagnosis of primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) may not be made by a lay person because special medical training is required to diagnose it.  See Davidson.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) was caused by service is not competent evidence.  Jandreau. 

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Therefore, the Board also finds that service connection for primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) is not warranted based on the initial documentation of the disability after service.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for prostate cancer is denied. 

Service connection for primary biliary cirrhosis to include auto immune cholangitis (claimed as liver and auto immune condition) is denied.  


REMAND

With regard to the claim of service connection for peripheral neuropathy, the Veteran's service treatment records contain many entries of the Veteran reporting having numbness and tingling in his arms and legs.  

Although the Veteran initially claimed his peripheral neuropathy as a result of exposure to herbicides in service, which has not been demonstrated, he has also referenced the complaints of tingling and numbness in service in several documents submitted in support of his current claim, which he claims were never properly addressed in service.  

Based upon the in-service findings of tingling and numbness and the current diagnosis of peripheral neuropathy, the Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy and its relationship, if any, to his period of service, with specific discussion as to the relationship, if any, to the in-service notations of tingling and numbness in all four extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the upper and lower extremities.  A complete history of the claimed disorders should be obtained from the Veteran and all indicated tests and studies should be performed and all clinical findings should be reported in detail.  The claims folder and all other pertinent records must be made available to the examiner for review.  The examiner should answer the following questions: 

a) Does the Veteran have any current peripheral neuropathy? 

b) If so, is it at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy had its onset in service or is otherwise related to his period of active service?  When rendering this opinion, the examiner is to address the in-service reports of tingling and numbness in the upper and lower extremities cited in numerous treatment records.

The examiner should provide rationale for these opinions.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


